Citation Nr: 0024463	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower leg, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for left varicocele, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 decision by the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected varicose veins of the left lower 
leg are manifested by 1+ pretibial pitting edema, without 
specific stasis pigmentation, eczema, or ulceration, and are 
partially relieved by elevation. 

3.  The service-connected left varicocele is large, minimally 
symptomatic, and nonpainful, and does not require scrotal 
support.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for varicose veins of the left lower leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7120 (2000).

2.  The criteria for a disability rating greater than 10 
percent for a left varicocele have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.114, Diagnostic Codes 7338, 7523 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring VA fulfill the statutorily required duty to assist 
38 U.S.C.A. § 5107(a) (West 1991) because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's varicose veins of the left lower 
leg, and left varicocele, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

I.  Factual Background

The veteran seeks increased ratings for his service-connected 
varicose veins of the left lower leg, currently rated 20 
percent disabling, and a left varicocele, currently rated 10 
percent disabling. 

Service connection was granted for varicose veins in an 
October 1989 Board decision.  A November 1989 VA rating 
examination found small, bulging varicose veins throughout 
the left thigh and lower leg, as well as several 
postoperative scars.  Elevation produced minimal emptying of 
the veins.  The diagnosis was status post three operations 
for varicose veins of the left leg.  A November 1989 letter 
from Dr. G. States that the veteran appeared to have an 
incompetent venous system.  His pain and swelling prevented 
him from working over 45 minutes to an hour without resting.  
Based on the above letter and examination report, a January 
1990 rating decision granted a 20 percent rating for the 
veteran's service-connected varicose veins.

A February 1991 VA genito-urinary (GU) examination reveals 
that the veteran complained of a symptomatic varicocele that 
he had had for 45 years.  Examination revealed a grade II/III 
varicocele.  The veteran did not desire surgery and a scrotal 
support was recommended.  Based on the February examination 
report, a June 1991 rating decision increased the rating for 
the veteran's varicocele to the current 10 percent rating.  

A May 1998 VA GU examination report states that the veteran 
had had only minimal symptoms recently and then mainly with 
heavy lifting and activity.  He denied symptoms of 
irritation.  The examiner found a 3/3-grade nontender left 
varicocele.  No hernia was noted.  The assessment was 
minimally symptomatic chronic left varicocele for fifty 
years.

A May 1998 VA peripheral vascular examination report noted 
that the veteran was spending approximately two hours a day 
elevating his legs in a recliner.  He had continuous aching 
after being on his feet or attempting any physical work or 
lifting.  Stockings had been prescribed but his legs swelled 
anyway and there was great discomfort with the stockings.  On 
examination extensive large varicosities were noted from the 
thighs to the feet.  There was very little reduction in size 
of any of the varicosities on elevation for 60 seconds.  The 
pedal pulses were weak and "thready."  The left foot was 
colder than the right.  There was neither evidence of 
thrombosis nor history of deep vein thrombosis.  The relevant 
diagnosis was severe symptomatic bilateral varicosities.  A 
May 1998 addendum to the examination report notes that the 
veteran spent two hours a day in a recliner, and that this 
alleviated a portion, approximately 50 percent, of the pain 
and swelling of the left leg.  The addendum also noted that 
there was no eczema or ulceration to the left leg, but there 
was 1+ pretibial pitting edema and purplish discoloration of 
the skin without specific stasis pigmentation.  

The May 1998 VA examination also noted the left varicocele to 
be a large, three-centimeter mass of blood vessels with 
purplish discoloration of the scrotum.  The relevant 
diagnosis was large asymptomatic left varicocele.

II. Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Varicose Veins

Diagnostic Code 7120 provides that varicose veins with the 
following findings attributed to the effects of varicose 
veins will be rated as follows: massive board-like edema with 
constant pain at rest, 100 percent; persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, 60 percent; persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, 40 percent; persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema, 20 percent; intermittent edema 
of extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery, 10 percent; and 
asymptomatic palpable or visible varicose veins, a 
noncompensable rating.  38 C.F.R. § 3.104.

The evidence reflects that the veteran's varicose veins were 
small and bulging in November 1989 and were large at the time 
of the May 1998 examination, currently manifested by 
manifested by 1+ pretibial pitting edema, without specific 
stasis pigmentation, eczema, or ulceration, and are partially 
relieved by elevation.  The current symptomatology is well 
encompassed by a 20 percent disability rating for varicose 
veins under Diagnostic Code 7120, which specifically 
contemplates the veteran's beginning stasis pigmentation, as 
well as the incomplete relief of edema by elevation of the 
left leg.  With regard to relief of edema by elevation, the 
May 1998 examination noted a little reduction in size of the 
varicosities on elevation for 60 seconds, and the addendum 
noted that, with elevation for two hours, there was about 50 
percent relief of the pain and swelling of the left leg. 

Moreover, an increased rating is not warranted because the 
veteran does not meet the schedular criteria for 40 percent 
rating.  The most recent May 1998 VA examination report with 
addendum specifically noted the absence of stasis 
pigmentation or eczema necessary to warrant a 40 percent 
rating under Diagnostic Code 7120, and specifically found no 
ulceration.  Therefore, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim 
for an increased rating for varicose veins of the left leg.  

Left Varicocele

As a diagnostic code is not specifically provided for rating 
varicocele, the Board finds that the veteran's left 
varicocele, most appropriately, would be rated as analogous 
to inguinal hernia, based on the same anatomical location and 
symptomatology of enlargement and possible pain.  38 C.F.R. 
§ 4.20.  Diagnostic Code 7338 provides ratings for inguinal 
hernias as follows: for large, postoperative, recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable, a 60 percent 
rating; for small, postoperative recurrent, or unoperated 
irremediable, hernia, not well supported by truss, or not 
readily reducible, a 30 percent rating; for postoperative 
recurrent hernia, which is readily reducible and well 
supported by truss or belt, a 10 percent rating; and for an 
inguinal hernia that has not been operated, but remediable, 
or which is small, reducible, or without true hernia 
protrusion, a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The evidence of record reflects that the veteran's service-
connected left varicocele is large, though minimally 
symptomatic, and nonpainful.  The most recent VA GU 
examination in May 1998 revealed that the veteran had 
symptoms only on activity and had no symptoms of irritation.  
While that examination found that the varicocele was 
"minimally symptomatic," the May 1998 peripheral vascular 
examination found that the varicocele was asymptomatic.  
Affording the veteran the more favorable description of his 
varicocele, that of "minimally symptomatic," a rating in 
excess of 10 percent is not warranted.  The evidence reflects 
that in 1991 the veteran was provided scrotal support, while 
in October 1994 no treatment for left varicocele was deemed 
necessary unless it became more symptomatic.  There is no 
evidence that the veteran's left varicocele is postoperative 
recurrent, not readily reducible, or that it would not be 
well supported by a truss.  As the left varicocele is 
asymptomatic or minimally symptomatic, the medical evidence 
reflects that no scrotal support is necessary.  The evidence 
reveals that the 10 percent analogous criteria under 
Diagnostic Code 7338 well encompass the symptomatology 
associated with the veteran's service-connected left 
varicocele.  38 C.F.R. §§ 4.20, 4.114.

The Board has considered Diagnostic Code 7523 as an 
alternative diagnostic code by analogy, due to the similar 
anatomical location, similar functions affected, and similar 
symptomatology of pulling sensation or pain.  Diagnostic Code 
7523 provides that a complete testis atrophy of one testicle 
warrants a noncompensable rating.  38 C.F.R. § 4.115b.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  However, as 
the record demonstrates that the left varicocele is analogous 
to unilateral atrophy, which warrants only a noncompensable 
rating, a rating under this Diagnostic Code would not be more 
beneficial to the veteran.  

Therefore the Board finds that the preponderance of the 
evidence is against the increased rating claim for a left 
varicocele and the claim must be denied.  The Board has 
carefully reviewed the entire record in this case; however, 
while the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating for varicose veins is denied. 

An increased rating for a left varicocele is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

